JUSTICE EID,
dissenting.
1 75 I respectfully disagree with the majority's conclusion that the two citizen-initiated proposed ordinances in this case are administrative in character and therefore outside the seope of the initiative power reserved to the people under article V, sections 1(1) and (1)(9) of the Colorado Constitution. And while I agree with many of the points made by Justice Coats in his dissent, I write separately to emphasize that the proposed initiatives in this case are necessarily legislative in character because they seek to change a 1996 *514voter initiative that was legislative in character.
T76 The majority discusses at length our jurisprudence on determining whether an initiative is legislative or administrative in character, maj. op. 111 38-48, describing it as an "attempt[ ] to establish guideposts to aid in determining the overall character of a proposed initiative," id. 144. In this case, however, one of the tests is more than a "guidepost"; rather, it directly addresses and resolves the issue before us. In Margolis v. Dist. Ct., we established that when an original act is legislative, an amendment to that act is necessarily legislative. 638 P.2d 297, 303 (Colo.1981); Witcher v. Canon City, 716 P.2d 445, 450 (Colo.1986) (same). The majority briefly details this test, see maj. op. 140, but holds that this "legislative amendment test," City of Idaho Springs v. Blackwell, 731 P.2d 1250, 1254 n. 4 (Colo.1987), does not control the case before us, reasoning that the original 1996 voter-approved question was actually administrative in character, maj. op. ¶¶ 61-66. I disagree.
T77 Under section 18.4 of the Aspen City Charter, the City cannot "sell, exchange, dispose of," or otherwise "permit the change in use of" open space without first obtaining voter approval. -In 1996, the Council submitted to the voters a question, which was approved, involving a change in use of the same open space that is at issue in this case. Maj. op. 1 18. The two initiatives in this case seek to rescind the approval that was given by the voters in 1996. Therefore, under our precedent, if the 1996 question was legislative in character, the initiatives at issue here are legislative as well.
T 78 It is significant that the City Charter requires changes in the status of open space to be determined by a vote of the people. The majority itself admits that section 18.4 "serves as a check on [the] City Council's actions by granting voters the power to re-jeet a decision by [the] City Council regarding its management of this type of property." Id. ¶ 63 (emphasis added). Under the majority's reasoning, then, the City Charter requires such a "check"-that is, a vote of the people-on a purely administrative matter. But as we have repeatedly held, administrative matters fall outside the initiative power. In my view, it is highly unlikely that the City Charter would expressly require a "check" for a purely administrative matter when such a "check" is not required (or even contemplated) by separation of powers principles. I would take the City Charter's voter-approval requirement for what it is: an implicit recognition that changes in open space are, at least under the City Charter, legislative in character. Of course the voter-approval requirement in and of itself does not mandate a legislative designation, id. ¶ 62 n.14, but it is an important factor to be considered along with the expression of policy regarding the use of open space for transportation purposes in the 1996 question. Id. ¶ 13. Because the 1996 question was legislative in character, the current initiatives, which seek to undo the 1996 vote, are also legislative in character.
179 The majority's primary concern appears to be that the proposed initiatives will disrupt the "complex and multi-layered administrative process" that has occurred since the 1996 vote. See, e.g., id. ¶¶ 4, 51, 53-59, 66. The majority's concern-that is, the disruption the initiatives will cause to existing transportation development-is an argument that goes to the merits of the initiatives, not to whether they are legislative or administrative in character. See, e.g., id. ¶¶ 4, 20-25, 51, 53-56, 65-66. For the foregoing reasons, I respectfully dissent from the majority's opinion.
I am authorized to state that JUSTICE COATS joins in this dissent.